Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10 are currently pending.
Claims 6-7 have withdrawn
Response to Amendment
The amendment filed on 10/11/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 07/12/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155), and further in view of Escher et al (PG Pub 20130255752).
Regarding claim 1, Holman et al teaches a solar module comprising:
a concentrator 208, wherein the concentrator includes an optical filter and wherein the optical filter includes a first characteristic of concentrating a filtered light and a second characteristic of passively radiating a rejected light [fig 2AB para 61-63];
a photovoltaic (PV) conversion system  (solar collector) 204, wherein the photovoltaic (PV) conversion system includes a plurality of photovoltaic (PV) cells, wherein a majority quantity of the plurality of photovoltaic (PV) cells is spectrally matched to the filtered light [fig 2AB para 58-59 61-63]
Holman et al teaches the PV conversion system, but Holman et al does not teach the PV conversion system being coupled to the concentrator.
Escher et al teaches the PV system comprising a reflector and a receiver 20 being coupled to the reflector [fig 10 para 123].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the PV conversion system of Holman et al to be coupled to the concentrator as taught by Eschet et al for additional support.

Regarding claim 2-3, In the instant application, para 38 of publication shows the R/T filter is the long pass filter. Holman et al teaches the optical filter is a long pass filter [para 62]. Thus, the optical filter of Holman is a R/T filter [fig 8]. The optical filter is used to transmit and reflect the filtered light, the optical filter considered to include a spectral window.
Regarding claim 4-5, Holman et al teaches the optical filter is a long pass filter [para 62]. In the instant application, para 38 of publication shows the R/T filter is the long pass filter. Thus, the optical filter of Holman is a R/T filter [fig 8].
Regarding claim 8, Holman et al teaches the concentrator is a concave reflector [fig 2AB para 54].

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155) and Escher et al (PG Pub 20130255752), and further in view of Dagli et al (PG pub 20120006382).
Regarding claim 9, Holman et al teaches the concentrator as set forth above, but Holman et al does not teach the concentrator being a light channel.
Dagli et al teaches a solar concentrator comprising a plurality of light channel [fig 3 para 107].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar concentrator of Holman et al to include light channel of Dagli et al for concentrating the solar ray.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155) and Escher et al (PG Pub 20130255752), and further in view of white et al (Pat No. 5054466).
Regarding claim 10, Holman et al teaches the claimed limitation, but Holman et al does not teach the concentrator comprising a low areal mass density deployable structure. it is noted that less than 100g.m2 would include less than 1.
White et al teaches a solar system comprising a solar energy concentrator controlling to make the areal density and mass low (col 3 lines 40-45) for easier for transport system and preventing shadowing (col 3 lines 40-45).
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the areal mass density of modified Holman to arrive the claim range for easier for transport system and preventing shadowing (col 3 lines 40-45).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teach the optical filter having passively radiating a rejected light.
The examiner respectfully disagrees. First, the concentrator includes the optical filters that designs to facilitate redirecting of a portion of the solar spectrum [para 62 67]. Also, since Holman teaches the optical filter being a long pass filter and in the instant application, para 38 of publication shows the R/T filter is the long pass filter. Thus, the optical filter of Holman has the claimed characteristic.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726